UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 14, 2007 VESTIN REALTY MORTGAGE I, INC. (Exact name of registrant as specified in its charter) Maryland 333-125347 20-4028839 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 8379 WEST SUNSET ROAD LAS VEGAS, NEVADA89113 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (702) 227-0965 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01:Other Events May 15, 2007 – Vestin Realty Mortgage I, Inc. announced that on May 14, 2007, its Board of Directors declared a cash dividend of $0.047 per common share for the month of May 2007, payable on June 26, 2007 to shareholders of record as of June 7, 2007. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description 99.1 Press Release. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. VESTIN REALTY MORTGAGE I, INC. By Vestin Mortgage, Inc., its sole manager Date: May 15, 2007 By /s/ Rocio Revollo Rocio Revollo Chief Financial Officer
